FILED
                            NOT FOR PUBLICATION                                 JUL 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LINDSEY E. STEWART; et al.,                      No. 12-57199

               Plaintiffs - Appellants,          D.C. No. 3:07-cv-00971-MMA-
                                                 WVG
  v.

STATE OF CALIFORNIA                              MEMORANDUM*
DEPARTMENT OF EDUCATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Lindsey E. Stewart, Jason P. Stewart, and Caitlin N. Stewart appeal pro se

from the district court’s order granting defendants’ request to waive further

proceedings in connection with their motion for a vexatious litigant determination,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
treating the motion as withdrawn, and closing the case. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. M.M. v. Lafayette Sch.

Dist., 681 F.3d 1082, 1086 (9th Cir. 2012). We affirm.

        The district court did not abuse its discretion because it reasonably treated

defendants’ request as a motion to withdraw, and its decision resulted in no harm

or prejudice to Lindsey E. Stewart, given that the order declaring her a vexatious

litigant had been vacated. See Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d
1097, 1100 (9th Cir. 2006) (under the abuse of discretion standard, a district court

can be reversed only if it does not apply the correct law, rests its decision on a

clearly erroneous finding of material fact, or applies the correct legal standard in a

manner that results in an abuse of discretion); see also Stewart v. Cal. Dep’t of

Educ., No. 10-55282, 493 F. App’x 889 (9th Cir. Sep. 20, 2012).

        To the extent that appellants challenge the rejection of their brief opposing

defendant’s request, the district court did not abuse its discretion because, as it

explained, the case was closed, and the vexatious litigant order and injunction had

been vacated. See id.

        We reject appellants’ contentions that the district court was required to

conduct an evidentiary hearing, and that the district court judge was biased against

them.


                                            2                                       12-57199
      Defendants’ request for judicial notice, filed on May 16, 2013, is granted.

      Appellants’ request for judicial notice, filed on November 26, 2013, is

denied.

      AFFIRMED.




                                         3                                      12-57199